      Case 1:20-cv-07218-VSB-SLC Document 12 Filed 12/28/20 Page 1 of 1




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    86 Chambers Street, 3rd floor
                                                    New York, NY 10007
                                                                 The requested extension of time until
                                                     December 23,March
                                                                  2020 1, 2021 to file the
                                                                 administrative record is GRANTED.
                                                                 The Clerk of Court is directed to close
BY ECF                                                           the Motion at ECF No. 10.

Honorable Sarah L. Cave                                                 SO ORDERED 12/28/2020
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10601

                              Re: Amber Bass v. Comm’r of Soc. Sec.
                                  20 Civ. 7218 (VSB) (SLC)
Dear Judge Cave:

        Pursuant to the schedule in the above-referenced Social Security case, the administrative
record is due on December 31, 2020. We write respectfully to request, with the consent of
plaintiff’s counsel, that the time to file the record be extended for 60 days, until March 1, 2021.
The reason for this request is the Social Security Administration needs more time to prepare the
record due to telecommuting and other workplace changes in response to the pandemic. No prior
adjournment has been requested in this matter. We appreciate the Court’s consideration of this
request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             Acting United States Attorney


                                      By:            s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov

cc: Josephine Gottesman, Esq.
